This appeal is prosecuted from a judgment of conviction of murder in the first degree, the jury having assessed the death penalty. It was urged, in the motion for a new trial in the court below, that the verdict was contrary to the law and against the evidence, and that the court erred in failing "to charge the jury upon the law of accomplice."
A statement of facts proved on said trial is not incorporated in the record. We are therefore unable to revise the questions suggested in said motion for a new trial. There are no bills of exception sent up in the transcript, and errors are not assigned. We must presume in favor of the correctness of the rulings of the court and the judgment of the court. Where a reversal is sought some error must be made to appear. In the absence of the testimony, we presume the question in regard to the law of accomplices was not suggested by the evidence adduced on the trial.
As presented to us we find no error in the record, and the judgment is therefore affirmed.
Affirmed.
Judges all present and concurring.